Citation Nr: 1718414	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-00 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left renal cancer with surgical intervention, including as due to herbicide exposure.

2.  Entitlement to service connection for gastric cancer with surgical intervention, including as due to herbicide exposure.

3.  Entitlement to service connection for a prostate disability, including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran had active military service from May 1967 to April 1969.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In April 2013, the Veteran requested an audit of the January 2013 award decision that granted service connection for coronary artery disease.  The matter is referred to the AOJ to respond to his request.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2016, the Veteran's claim was remanded to address whether the Veteran's left renal cancer and gastric cancer were the result of a disease or injury in active duty service, to include his presumed exposure to herbicides; and to determine whether the Veteran had a current prostate disability, and if so, whether that disability was the result of a disease or injury in active duty service, to include his presumed exposure to herbicides.  

In March 2016, an addendum opinion by the 2015 VA examinations noted that the Veteran's left renal cancer and gastric cancer were less likely than not related to service because his service records were silent for any illness or disease that would have caused renal or gastric cancer.  This opinion does not adequately address the question of whether herbicide exposure was as likely as not the cause of the Veteran's claimed cancers, even though they are not on the list of diseases associated with exposure to certain herbicide agents that qualify for presumptive service connection under 38 C.F.R. §§ 3.307, 3.309.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).  

Next, regarding the Veteran's claim for a prostate condition, the examiner noted that the Veteran had a nodular prostate, but that prostate enlargement was not a disability.  However, the examiner also noted that a nodular prostate can cause urgency, frequency, and nocturia.  Therefore, the Board does consider that requirement for a current disability to be met, and the Veteran should be afforded a new VA examination to address whether his nodular prostate is the result of a disease, injury, or event in active duty service, to include his presumed exposure to herbicides.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed left renal cancer and gastric cancer.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's left renal cancer and gastric cancer are related to active service, to include specifically addressing his presumed exposure to Agent Orange.
The examiner is reminded that the Veteran's claimed cancers are not presumptively linked to herbicide exposure.  Despite this, the Veteran is presumed to have been exposed to Agent Orange due to his in-country service in Vietnam.  The examiner is reminded that even though the examiner may find that the Veteran's claimed cancers are not presumptively linked to herbicide, an opinion is needed as to whether the Veteran's cancers are otherwise linked to exposure to Agent Orange or to the Veteran's military service.  A rationale that states that the Veteran's cancers are not a presumptive disease is not an adequate opinion.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his nodular prostate.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's nodular prostate is related to active service, to include specifically addressing his presumed exposure to Agent Orange.

The examiner is reminded that the Veteran's claimed nodular prostate is not presumptively linked to herbicide exposure.  Despite this, the Veteran is presumed to have been exposed to Agent Orange due to his in-country service in Vietnam.  The examiner is reminded that even though the examiner may find that the Veteran's nodular prostate is not presumptively linked to herbicide, an opinion is needed as to whether the Veteran's nodular prostate is otherwise linked to exposure to Agent Orange or to the Veteran's military service.  A rationale that states that the Veteran's nodular prostate is not a presumptive disease is not an adequate opinion.

The complete rationale for all opinions expressed should be provided in the examination reports, to include reference to pertinent evidence where appropriate.  If an examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




